Case 7:20-cv-00082-MFU-RSB Document 10 Filed 05/15/20 Page 1 of 1 Pageid#: 122


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


  BRANDON JEROD SMITH,                              Civil Action No. 7:20-cv-00082
      Plaintiff,
                                                    MEMORANDUM OPINION
  v.
                                                    By: Michael F. Urbanski
  MEGAN L. GOODWIN, et al,                          Chief United States District Judge
      Defendant(s),



         Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

 By order entered April 6, 2020, the court directed plaintiff to submit within 30 days from the

 date of the order the required inmate account information for the required period immediately

 preceding the filing of the complaint, obtained from the appropriate prison official of each prison

 at which plaintiff is or was confined during that period. Plaintiff was advised that a failure to

 comply would result in dismissal of this action without prejudice.

         More than 30 days have elapsed, and plaintiff has failed to comply with the described

 conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

 from the active docket of the court. Plaintiff may refile the claims in a separate action once

 plaintiff is prepared to comply with the noted conditions.

         The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

 Order to plaintiff.
                      15th
         ENTER: This ______ day of May, 2020.
                                                                        Digitally signed by Michael F. Urbanski
                                                                        DN: cn=Michael F. Urbanski, o=Western
                                                                        District of Virginia, ou=United States District
                                                                        Court, email=mikeu@vawd.uscourts.gov, c=US
                                                                        Date: 2020.05.15 09:14:15 -04'00'
                                               __________________________________
                                                     Chief United States District Judge
